Appeal from a decision of the Workers’ Compensation Board, filed October 31, 1975, which modified the referee’s decision and denied claimant reimbursement for certain nursing services. The board found "that claimant was represented by counsel and the issue of reimbursement for nursing services from April, 1957 to June, 1967 was never raised. The Board Panel finds that decedent’s husband is guilty of latches [sic].” The record shows that after claimant initially broached the subject of reimbursement for past nursing services in 1967, the carrier agreed to pay claimant $360 per month, retroactive to June 9, 1967. Claimant accepted these payments without objection. At subsequent hearings the issue was *1098ignored without protest. Not until September 27, 1974, when the referee raised the question did claimant renew his claim for retroactive reimbursement dating back to 1956. On this record the board was well within its powers in barring the claim for laches. Decision affirmed, without costs. Greenblott, J. P., Staley, Jr., Main, Mikoll and Herlihy, JJ., concur.